Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2007

Giese v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2906




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Giese v. Comm Social Security" (2007). 2007 Decisions. Paper 268.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/268


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 06-2906
                                      ___________

                                   DARLENE N. GIESE,
                                                 Appellant

                                           v.

                      COMMISSIONER OF SOCIAL SECURITY

                                     ____________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                               (D.C. No. 04-cv-06154)

       Before: SCIRICA, Chief Judge, RENDELL and FUENTES, Circuit Judges.




                  ORDER AMENDING OPINION AND JUDGMENT


      The opinion and judgment entered October 29, 2007 is hereby amended to reflect

the Honorable Jerome B. Simandle as the district court judge.




For the Court,
/s/ Marcia M. Waldron
Clerk

Dated: November 5, 2007
tmk/cc: Adrienee F. Jarvis, Esq.
        Marla P. Siegel, Esq.